Citation Nr: 0835838	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  03-33 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear 
hearing loss prior to June 24, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for 
left ear hearing loss since June 24, 2008.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
March 2002 rating determination by the above Regional Office 
(RO).  The veteran testified at a hearing held at the Phoenix 
RO in August 2006, before the undersigned Veterans Law Judge.  
This case was previously before the Board in January 2008 and 
Remanded for additional development and readjudication.  

Service connection for left ear hearing loss, rated as 
noncompensably disabling, has been in effect since August 
1967.  In August 2001, the veteran filed a claim seeking a 
higher rating.  The RO denied the matter in March 2002, and 
the veteran perfected an appeal therefrom.  By rating 
decision in July 2008, the RO increased the noncompensable 
rating to 10 percent, effective from June 24, 2008.  As a 
result, the issues on appeal for this matter are as listed on 
the first page, above.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007) (extending the "staged" rating doctrine to cases 
also involving the more traditional claim for an increased 
rating where the veteran is not appealing his initial 
evaluation but, instead, requesting a higher rating for an 
already established service-connected disability); see also 
AB v. Brown, 6 Vet. App. 35 (1993).




FINDINGS OF FACT

1.  Service connection is in effect for hearing loss for the 
left ear only, and the veteran is not totally deaf in the 
right ear; therefore, hearing in the right ear is regarded as 
normal (level I) for evaluation purposes.  

2.  At no time prior to June 24, 2008, has the veteran's left 
ear hearing loss been manifested by greater than level VII 
hearing loss.

3.  Since June 24, 2008, competent audiometric testing shows 
an average 83-decibel loss, with a speech recognition score 
of 40 percent, in the left ear (level X), to include an 
exceptional pattern of hearing loss under section 4.86.


CONCLUSIONS OF LAW

1.  Prior to June 24, 2008, the criteria for a compensable 
evaluation for left ear hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2008).

2.  Since June 24, 2008, the criteria for an evaluation in 
excess of 10 percent for left ear hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, DC 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations for Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart supra.  Indeed, the present appeal reflects that 
the veteran is already in receipt of such "staged" ratings 
for his service-connected hearing loss.

The veteran's left ear hearing loss has been evaluated under 
38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the 
criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are identified, as when each of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hz is 55 
decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86.  

In situations where service connection has been granted for 
impaired hearing involving only one ear, and the veteran does 
not have total deafness in both ears, the hearing of the non-
service-connected ear is assigned a Roman numeral designation 
of I.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85(f).  
Therefore, inasmuch as service connection is in effect for 
only left ear hearing loss in the present case, and since the 
veteran is not totally deaf in his right ear, the right ear 
hearing acuity is taken to be normal.  For purposes of rating 
the veteran's right ear hearing loss, then, a numeric 
designation of level I is assigned.

II.  Factual Background and Analysis

In conjunction with his August 2001 claim for increase, the 
veteran underwent a VA examination in March 2002.  Puretone 
thresholds for the left ear were 15, 15, 85, 105, and 105, 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz (Hz), 
respectively.  The results of the audiogram show an average 
puretone threshold of 78 decibels in the left ear with speech 
discrimination ability of 60 percent.  Table VI indicates a 
numeric designation of level VII hearing in the left ear and 
level I for the nonservice connected right ear.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a noncompensable evaluation.  

The Board further notes that the puretone thresholds recorded 
for the left ear reflect hearing loss of 15 decibels at 1000 
Hertz and 85 decibels at 2000 Hertz; hence, exceptional 
hearing impairment under 38 C.F.R. § 4.86(a) is demonstrated.  
Applying these findings to 38 C.F.R. § 4.85, Table VIA, 
results in a designation of level VII hearing acuity in the 
left ear, which is derived when the results are applied to 
38 C.F.R. § 4.85, Table VI.  However, application of these 
results to Table VII continues to correspond to a 
noncompensable percent rating under 38 C.F.R. § 4.85, DC 
6100.

The veteran underwent a subsequent VA audiology examination 
in November 2003.  Puretone thresholds for the left ear were 
55, 40, 100, 105, and 105, decibels at 500, 1000, 2000, 3000, 
and 4000 Hertz (Hz), respectively.  Average puretone 
threshold was 88 for the left ear.  These results show an 
average puretone threshold of 88 decibels in the left ear 
with speech discrimination ability of 56 percent.  Table VI 
indicates a numeric designation of level VIII hearing in the 
left ear and level I for the nonservice connected the right 
ear.  The point of intersection on Table VII reflects that 
the level of hearing loss is consistent with a noncompensable 
evaluation.  

During a Travel Board hearing in August 2006, the veteran 
testified that his hearing impairment had a dramatic effect 
on his profession as a public speaker.  He testified that 
during workshops he must continually have questions repeated.  
He also testified that it was nearly impossible to field 
questions with larger audiences and during those occasions he 
required an interpreter.  He testified that this is both 
embarrassing and takes away from the quality of his work.  He 
asserted the hearing loss had a direct effect on his income, 
but could not give specific examples in terms of 
cancellations in speaking engagements.  He did note however a 
decrease in renewable speaking engagements and the occasional 
complaint from seminar attendees.  

To that end in January 2008 the Board remanded this case to 
arrange for the veteran to undergo VA examination on June 24, 
2008.  The veteran reported no problems communicating in 
quiet environments but he experienced difficulty when 
background noise was present.  The veteran also reported 
problems with non service-connected tinnitus.  Puretone 
thresholds for the left ear were 30, 30, 90, 105, and 105, 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz (Hz), 
respectively.  These results show an average puretone 
threshold of 83 decibels in the left ear with speech 
discrimination ability of 40 percent.  Table VI indicates a 
numeric designation of level X hearing in the left ear and 
level I for the nonservice connected right ear.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a 10 percent evaluation.  

By rating decision in July 2008, the RO increased the 
noncompensable rating to 10 percent, effective from June 24, 
2008.

The Board notes that puretone thresholds recorded in June 
2008 for the left ear reflect hearing loss of 30 decibels at 
1000 Hertz and 90 decibels or more at 2000 Hertz; indicating 
exceptional hearing impairment under 38 C.F.R. § 4.86(a).  
However, application of that regulatory section does not 
result in a higher rating.  Applying these findings to 38 
C.F.R. § 4.85, Table VIA, results in a designation of level 
VIII hearing acuity in the left ear, which is lower than the 
level X designation derived when the results are applied to 
38 C.F.R. § 4.85, Table VI.  Application of these results to 
Table VII corresponds to only a noncompensable rating under 
38 C.F.R. § 4.85, DC 6100.

The Board has considered the veteran's contentions and 
although, there is no reason whatsoever to doubt his 
difficulties, his disability is evaluated on the objective 
findings demonstrated during audiological examination.  The 
fact that his hearing acuity is less than optimal does not by 
itself establish entitlement to a higher disability rating.  
To the contrary, it is clear from the Rating Schedule that 
higher ratings can be awarded only when loss of hearing has 
reached a specified measurable level.  That level of 
disability has not been demonstrated in the present case.  
Therefore, a noncompensable evaluation, and no higher, is 
entirely appropriate for his left ear hearing loss prior to 
June 24, 2008, and a 10 percent evaluation, and no higher, is 
warranted for left ear hearing loss from June 24, 2008.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm here is that the 
case presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  Here, the Board acknowledges the veteran's 
complaints, but there is no objective evidence indicating 
interference with his employment.  Further, the Board 
emphasizes that the veteran's employment difficulties due to 
his hearing loss impairment are contemplated in the assigned 
evaluations.  The record in this case also does not 
demonstrate that the veteran's service-connected hearing loss 
has required frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In the present case, the veteran filed a claim for an 
increased evaluation in August 2001.  The rating action 
denying this claim was issued in March 2002.  In January 
2008, this case was remanded by the Board, in part, so that 
proper VCAA notice on the issue currently before the Board 
could be provided.  That notice was provided in a letter sent 
in January 2008.  The letter informed the veteran of what 
evidence was required to substantiate the claim, and of the 
veteran's and VA's respective duties for obtaining evidence.  
Although no longer required, the veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.  

More recently, the U.S. Court of Appeals for Veterans Claims 
concluded that, for an increased rating claim, VCAA notice 
should include notice that evidence of increased severity of 
the disorder or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

While the veteran was not provided this more detailed notice 
in the aforementioned letter, the Board finds that he is not 
prejudiced by this omission in the adjudication of his 
increased rating claim.  The VCAA notice letter in January 
2008 was followed by readjudication of the claim in the July 
2008 SSOC, which contains a list of the evidence considered, 
a summary of adjudicative actions, included all pertinent 
laws and regulation, including the criteria for evaluation of 
the veteran's left ear hearing loss and an explanation for 
the decision reached.  The letter also informed him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the purposes of the 
notice requirements have not been frustrated and any error in 
failing to provide additional notice has not affected the 
essential fairness of the adjudication process because the 
veteran had actual knowledge of what information and evidence 
is needed to establish his claim.  See Sanders, supra.  

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claim.  The RO has 
obtained the veteran's pertinent outpatient treatment records 
and VA medical opinions in March 2002, November 2003, and 
June 2008.  Thus, it appears that all obtainable evidence 
identified by the veteran relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

A compensable evaluation for left ear hearing loss prior to 
June 24, 2008 is denied.

An evaluation in excess of 10 percent for left ear hearing 
loss since June 24, 2008 is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


